                                  STUtraONS JANNACE DELUCA,         LLP
                                          ATTORNEYS AT LAW                         Counsel
Kevin P. Simmons                             43 CONPONETE DRIVE
                                                                          Susan B. Jannace
Steven D. Jannace                     Hauppaucp, NEw YoRK I 1788-2048     Ross M. Chinitza
Sal F. DeLucaA                                 (63 r ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro
                                              Fnx(631)873-4889
                                                                          *Also Admitted NJ
Sachee   N. Arroyo
                                                                          AAlso Admitted CT
Daniel P. Borbet
Katherine R. Cutrone
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Daniel J. Solinsky                             March 1-2, 2020

         VIA   ECF

         Honorabl-eDist.rict Judge Jesse         M.    Furman
         United Stat.es District Court
         Southern Di-st,rict of New Yot'k
         40 Centre Street
         New York, New York       10007

                 Re     Campbel1, Anya Amanda f./k/a Anya Campbell v. Costco
                        Wholesale Corporation
                        Civil Action No. : 7 :1-9 -cv- 07]-40-JMF
                        SJD   File No.:   537-9406

         Dear Judge Furman
              The undersigned represents Costco Wholesale Corporation
         ("Costco") in t.he above-referenced malter. Please allow this to
         serve as the part j-es' ioint, request. to temporarily stay
         discovery and court-ordered mediation in 1ight. of potential
         health concerns arising out of the Coronavj-rus (COVID-19)
         Pandemic and an upcoming emergency surgery scheduled fot
         plaint,iff's counsel.
               The parties scheduled the depositions of Costco witness
         Angela Crawl and non-party witness Obigail Lindsay for March 16,
         2020. In addit,ion, plaj-ntif f began making arrangements to f ly
         his medical expert , Dr. Dean Everet.t Wright, f rom 'Jamaica to
         Florida or New York for deposit.ion. This put the parties on
         t.rack to complete all discovery by the current deadline of March
         26, 2020.
             Since that. time, confirmed reports of the Coronavirus have
         grown throughout the United Stat,es. This resulted j-n both sides
Honorable District  .fudge ,Jesse M   Furman
United States District Court
Southern District of New York
March L2, 2020
Page 2


developing serious concerns about              proceeding with        the
aforementioned discovery at this time.
     AS Your Honor may be aware, there has been a significant
cluster of Coronavirus cases in Westchester County resulting in
Governor Crromo ordering a one-mile "containment area" within the
City of New Rochel-Ie. Signif icant.ly, Ms. Crawl resides in
Westchester County and works at the New Rochelle Costco which is
close proximity to the restricted area. Ms. Lindsay also resides
in Westchester Count.y and provided care to patients in New
Rochel-le as a home health aide wit.hin the last two months.l
     Furthermore, with respect to plaintiff's      expert, it is
clear that requiring Dr.  Wright to board an international- flight
and travel to a major metropolit.an area is not advisabl-e due to
the inherent increased risk of exposure to the virus.
     It is the parties' bel-ief that proceeding with depositions
would place the attorneys and/or witnesses at an unnecessary
health rj-sk. Considerj-ng the af orementioned and the recent
directive by the Southern District designed to limit exposure to
those people at high risk of carrying t.he virus, it j-s
respectfully requested t.he Court temporarily stay discovery
until a clearer picture on this public health concern develops.
      During the initial draft,ing of t.his joint applicatj-on, the
part.ies agreed they would move forward with the court-ordered
mediation in early April in hopes the matter could nonetheless
be settled despite the outstanding discovery. However, opposing
counsel was advised by his doctors yesterday that he must
undergo immediate surgery with a subsequent recovery t.ime of at
least. two weeks. Accordingly, it is respectfully submltted that
additional good cause exists to stay discovery, along with the
medi-ation, until such time as counsel has fu1ly recovered.


i Furthermore, Ms. Lindsay is no longer available on March !6, 2020 as her
employer directed her to atLend a mandatory training class on the
Coronavirus.
Honorable District  'Judge .fesse              M.   Furman
United States District Court
Southern Dlstrict of New York
March L2, 2020
Page   3



     Opposing counsel consenLs to the entirety of the
application as outlined herein. Thank you for the opportunity to
address the Court in this matter.
                                             Very truly yours,
                                             /s/ Michael c.          Lamendola

                                             Michael C. Lamendola (ML-4927)
MCL:

Cc: A11 counsel via            ECF




   Application GRANTED. All discovery and mediation deadlines are hereby STAYED
   in light of the current situation. By April 10, 2020, the parties shall file a joint status
   letter regarding whether the stay should be lifted at that time and, if so, propose a
   schedule to that effect. The Clerk of Court is directed to terminate ECF No. 35. SO
   ORDERED.




   March 13, 2020
